Case 2:19-cv-11609-VAR-SDD ECF No. 40 filed 10/09/20    PageID.643   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

REBECCA HOLLAND,

      Plaintiff,                    Case No. 19-11609
                                         HON. VICTORIA A. ROBERTS
v.

NATIONAL RAILROAD
PASSENGER CORPORATION d/b/a
AMTRAK,

      Defendant.

_____________________________/

ORDER REGARDING PLAINTIFF’S MOTION TO COMPEL [ECF NO. 30]
      AND NOTICE OF HEARING BY VIDEO CONFERENCE

      Plaintiff filed this motion to compel [ECF. No. 30] asking that the Court

order defendant to provide (1) deposition dates for its employees/witnesses

and (2) potential available dates to take plaintiff’s deposition. Plaintiff also

asks the Court to provide guidance on the taking of remote depositions.

      The Court orders that parties may use remote depositions in

accordance with the Federal Rules of Evidence and Federal Rules of Civil

Procedure. The Court will not require any deponent to appear in person for

depositions. Any deponent is permitted to have counsel present and in the

same room during his/her deposition.



                                       1
Case 2:19-cv-11609-VAR-SDD ECF No. 40 filed 10/09/20   PageID.644   Page 2 of 3




      The Court understands this dispute to be over setting dates for

depositions. If the Court must hold this hearing before the parties agree on

dates for ALL necessary depositions, the Court Will ASSESS SANCTIONS

ON BOTH PARTIES.

      Please take notice that a video conference has been scheduled before

Judge Victoria A. Roberts for the following motion:

                  Plaintiff’s Motion to Compel Depositions – ECF No. 30

          Motion Hearing: October 15, 2020 at 8:30 AM

      The Court will host the conference. The conference information is listed

below.

      ZOOM WEBINAR:

      https://www.zoomgov.com/j/1612624616?pwd=MWJpRmVDZm04

MTFvS0o2d0VCMUk0QT09

      Passcode: 384141

      Or iPhone one-tap:

         US:+16692545252,,1612624616#

            or +16468287666,,1612624616#




                                      2
Case 2:19-cv-11609-VAR-SDD ECF No. 40 filed 10/09/20   PageID.645   Page 3 of 3




      Attorneys must review and comply with the attached Zoom Video

Conference Policies and Guidelines.

      The public may request access to in-court proceedings by visiting the

Court’s website: http://www.mied.uscourts.gov/.




      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: October 8, 2020




                                      3
